TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00347-CV


Old Republic National Title Insurance Company, Appellant

v.


Carole Keeton Strayhorn, Comptroller of Public Accounts of the State of Texas
and Greg Abbott, Attorney General of the State of Texas, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT

NO. GN301693, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	The above cause, 03-04-00347-CV, has been consolidated into cause 03-04-00342-CV on the joint motion of the appellants in both causes.  There will be no further activity in cause
03-04-00347-CV.  Accordingly, we dismiss the appeal.


					__________________________________________
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Kidd and B. A. Smith

Dismissed

Filed:   July 29, 2004